                                    Case 2:19-cv-09436-CJC-E Document 264 Filed 02/14/20 Page 1 of 8 Page ID #:3933



                                      1   Elizabeth V. McNulty (Bar No. 192455)
                                      2   emcnulty@efstriallaw.com
                                          Christine Diaz Reynolds (Bar No. 265566)
                                      3   creynolds@efstriallaw.com
                                      4   EVANS FEARS & SCHUTTERT LLP
                                          4440 Von Karman Avenue, Suite 250
                                      5   Newport Beach, California 92660
                                      6   Telephone: (949) 301-9463
                                          Facsimile: (949) 966-0706
                                      7

                                      8   Attorneys for Specially Appearing Defendant
                                          JAGUAR LAND ROVER AUTOMOTIVE plc
                                      9

                                     10
                                                                   UNITED STATES DISTRICT COURT
                                     11
                                                                  CENTRAL DISTRICT OF CALIFORNIA
4440 Von Karman Avenue, Suite 250




                                     12
   Evans Fears & Schuttert LLP




                                                                                   Case No. CV 19-09436-CJC(Ex)
    Newport Beach, CA 92660




                                          JAMES LAUKAT and MISUN
                                     13
                                          LAUKAT,
                                     14                                            AMENDED REPLY REGARDING
                                                            Plaintiffs,            MOTION TO DISMISS JAGUAR
                                     15                                            LAND ROVER AUTOMOTIVE plc OR,
                                                                                   IN THE ALTERNATIVE, MOTION TO
                                     16          vs.                               QUASH SERVICE OF SUMMONS
                                     17   ABB, INC., et al., and DOES 1-400,
                                                                                   HEARING DATE: March 2, 2020
                                     18
                                                            Defendants.            TIME:         1:30 p.m.
                                     19                                            JUDGE:     Hon. Cormac Carney
                                                                                   COURTROOM: 7C
                                     20

                                     21

                                     22                                             I.
                                     23                                        INTRODUCTION
                                     24          The Court should quash service of process upon specially appearing
                                     25   defendant Jaguar Land Rover Automotive plc (“JLRAplc”), a UK-based holding
                                     26   company. Plaintiff failed to effect proper service under the Hague Convention and,
                                     27   instead, utilized a mechanism that is wholly non-compliant with California
                                     28   AMENDED REPLY RE MOTION TO DISMISS OR,
                                          IN THE ALTERNATIVE, QUASH SERVICE OF
                                          SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 264 Filed 02/14/20 Page 2 of 8 Page ID #:3934



                                      1   Corporations Code §2110 because service was made on a California registered
                                      2   Corporate Agent for Service of Process without any ties to JLRAplc. Plaintiffs
                                      3   justify their improper service attempt by conflating Corporations Code §2110 and
                                      4   Code of Civil Proc. §416.10 – a fallacy that this Court has previously recognized as
                                      5   grounds to quash service of process.       Moreover, neither JLRAplc’s domestic
                                      6   subsidiary – Jaguar Land Rover North America, LLC (“JLRNA-LLC”) – nor
                                      7   JLRNA-LLC’s corporate agent for service of process meet the definition of
                                      8   “general manager [of JLRAplc] in this state” as required under Corporations Code
                                      9   §2110. Accordingly, at a minimum, the Court should quash service of summons
                                     10   pursuant to Rule 12(b)(5) of the Federal Rules of Civil Procedure.
                                     11                                            II.
4440 Von Karman Avenue, Suite 250




                                     12         PLAINTIFF’S ATTEMPTED SERVICE OF PROCESS DOES NOT
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13                    COMPLY WITH CORPORATIONS CODE §2110
                                     14          In justifying the improper service of their complaint upon JLRAplc via its
                                     15   North American subsidiary’s agent for service of process, Plaintiffs baldly contends
                                     16   that “where the general manager is itself a corporation, service may be made upon
                                     17   the corporate general manager through its registered agent for service of process.”
                                     18   This false theory is the result of Plaintiffs’ conflating of Code of Civil Proc.
                                     19   §416.10 and California Corporations Code §2110.
                                     20          California Corporations Code §2110 requires that a foreign corporation be
                                     21   served “by delivery by hand of a copy of any process….(a) to any officer of the
                                     22   corporation or its general manager in this state,… (b) to any natural person
                                     23   designed by it as agent for the service of process,… or (c) to any person named in
                                     24   the latest certificate of the corporate agent…” Section 2110 does not state that
                                     25   service is proper by delivery to an agent for service of process of the foreign
                                     26   corporation’s domestic subsidiary.
                                     27          Code of Civil Proc. §416.10, titled “Corporations generally”, enumerates the
                                     28   AMENDED REPLY RE MOTION TO DISMISS OR,
                                          IN THE ALTERNATIVE, QUASH SERVICE OF      -2-
                                          SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 264 Filed 02/14/20 Page 3 of 8 Page ID #:3935



                                      1   four ways in which a corporation can be served with process. In relying on this
                                      2   statute, however, Plaintiffs wholly ignore subsection (d), which states that if service
                                      3   of a summons is authorized by any provision in California Corporations Code
                                      4   §2110 (among other sections), then service should be effectuated “as provided by
                                      5   that provision.” Code of Civil Proc. §416.10(d) (emphasis added). That is, as to
                                      6   service of a foreign corporation, a summons may be served on a corporation by
                                      7   delivering a copy of the summons and the complaint as provided by California
                                      8   Corporations Code §2110.
                                      9          Here, Plaintiffs attempted service on JLRAplc by leaving a copy of the
                                     10   complaint with the receptionist at CSC Lawyers Incorporating Service (hereinafter
                                     11   “CSC”), the authorized agent for service of process for Jaguar Land Rover North
4440 Von Karman Avenue, Suite 250




                                     12   America, LLC (“hereinafter JLRNA-LLC”). But section 2110 does not allow for
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13   service of process on a foreign corporation via an agent for service of process of a
                                     14   domestic subsidiary. Plaintiffs are trying to broaden the scope of section 2110 by
                                     15   allowing the agent for service of process of a JLRNA-LLC – the Delaware-based
                                     16   North American subsidiary of JLRAplc – to fall under one of the enumerated
                                     17   categories, thereby adding a new degree of separation for valid service of process.
                                     18   The Court should not permit this unintended and improper expansion of the rule
                                     19   and should draw the line on how far California Corporations Code §2110 can reach
                                     20   in defining proper service of process.
                                     21                                            III.
                                     22         NEITHER JLRNA-LLC NOR CSC MEET THE DEFINITION OF
                                     23        “GENERAL MANAGER IN THIS STATE” AS REQUIRED UNDER
                                     24                                      CORP. CODE §2110
                                     25          Building upon the fallacy that a foreign corporation is properly served via its
                                     26   domestic subsidiary’s agent for service of process, Plaintiffs’ next misguided leap is
                                     27   to rely on Cosper v. Smith & Wesson Arms Co. and Yamaha Motor Co. v. Superior
                                     28   AMENDED REPLY RE MOTION TO DISMISS OR,
                                          IN THE ALTERNATIVE, QUASH SERVICE OF       -3-
                                          SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 264 Filed 02/14/20 Page 4 of 8 Page ID #:3936



                                      1   Court in contending that service was proper because JLRNA-LLC is JLRAplc’s
                                      2   “general manager.” This argument fails.
                                      3          First, California Corporations Code §2110 requires that a foreign
                                      4   corporation be served “by delivery by hand of a copy of any process….(a) to any
                                      5   officer of the corporation or its general manager in this state,…” As Plaintiffs
                                      6   point out in their opposition brief, JLRNA-LLC “is an American corporation
                                      7   incorporated in Delaware and headquartered in New Jersey”, and is considered a
                                      8   “foreign entity” for purposes of California Secretary of State registration. (See
                                      9   Plaintiffs’ Opposition to Defendant Jaguar Land Rover Automotive’s Motion, at
                                     10   page 8, lines 9-10; see also Stock Declaration in Opposition to this Motion, Ex. C
                                     11   “CA Secretary of State Business Search Results.”) Thus, even if JLRNA-LLC
4440 Von Karman Avenue, Suite 250




                                     12   were deemed to be JLRAplc’s “general manager,” which it is not, the company
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13   does not satisfy the requirement of being within California when service was
                                     14   attempted.
                                     15          Moreover, JLRNA-LLC was not served with process on behalf of JLRAplc;
                                     16   its agent for service of process was served. The complaint was delivered to CSC,
                                     17   which is a California registered Corporate Agent for Service of Process. (See Stock
                                     18   Declaration in Opposition to this Motion, Ex. C “CA Secretary of State Business
                                     19   Search Results.”) And based on the requirement that service be made “by delivery
                                     20   by hand of a copy of any process….(a) to any officer of the corporation or its
                                     21   general manager in this state,…” the only way this service of process could be
                                     22   deemed compliant with California Corporations Code §2110 is if CSC, not
                                     23   JLRNA-LLC – is deemed to be JLRAplc’s “general manager.” This is an untenable
                                     24   position.
                                     25          Plaintiff relies on Yamaha Motor Co. v. Superior Court, (2009) 174
                                     26   Cal.App.4th 264, to define the concept of “general manager”. In Yamaha, the Court
                                     27   did rule that even a salesman with a non-exclusive relationship to sell could serve
                                     28   AMENDED REPLY RE MOTION TO DISMISS OR,
                                          IN THE ALTERNATIVE, QUASH SERVICE OF      -4-
                                          SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 264 Filed 02/14/20 Page 5 of 8 Page ID #:3937



                                      1   as a general manager, in light of Cosper v. Smith & Wesson Arms Co., (1959) 53
                                      2   Cal.2d 77. In Cosper, a pre-Hague Convention case, the California Supreme Court
                                      3   ruled that service was validly made on Walter Lookabaugh, the California sales
                                      4   representative of the defendant Smith & Wesson, which was a Massachusetts
                                      5   company with no other connections to California.            Id. at 413-14.     There,
                                      6   Lookabaugh was found to be the general manager of Smith & Wesson and therefore
                                      7   service via Lookabaugh was held valid. Id. at 414.
                                      8          The relationship of Smith & Wesson and Lookabaugh in Cosper are readily
                                      9   distinguishable from that between JLRAplc and CSC.             In Cosper, the court
                                     10   recognized Lookabaugh’s role of selling and marketing the products for Smith &
                                     11   Wesson as constituting the basis of its knowledge of the service of process. Id. at
4440 Von Karman Avenue, Suite 250




                                     12   414. Here, however, CSC is far from being a salesman for JLRAplc. CSC is an
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13   agent for service of process for JLRNA-LLC, not JLRAplc. CSC in fact has no
                                     14   relationship to JLRAplc at all and cannot be fairly characterized as a salesperson for
                                     15   JLRAplc. Accordingly, CSC cannot be considered a “general manager” that can
                                     16   properly be served on behalf of JLRAplc.1
                                     17          The case SKC Kolon PI, Inc. v. Kaneka Corporation, (C.D. Cal. Nov. 18,
                                     18   2010) No. CV 10-07251-GAF (MANx), 2010 WL 11553177, is instructive on this
                                     19   issue. That case, which arises out of this court, distinguished Yamaha and Cosper
                                     20   in a situation analogous to the one at hand. In SKC, the plaintiffs (Korean and
                                     21   Georgian corporations) sued the defendant (a Japanese corporation) for patent
                                     22   1
                                           The fact that CSC, a registered Corporate Agent for Service of Process, was the
                                     23   recipient of the purported service of process on behalf of JLRAplc distinguishes
                                          this matter from the other two cases cited by Plaintiff in his Opposition brief. In
                                     24   Falco c. Nissan North America, Inc., (C.D. Cal.2013) 987 F. Supp.2d, the
                                          complaint (absent a summons) was initially served upon an executive of Nissan-
                                     25   America and subsequently served (with a summons) by substituted service upon
                                          other executives. In Khachatryan v. Toyota Motor Sales, U.S.A., Inc., (Ca.D. Cal.
                                     26   2008) 578 F.Supp.2d 1224, Toyota-Japan was served through substituted service
                                          upon the chairman of Toyota Motor Sales U.S.A., Inc. at Toyota-America’s address
                                     27   in Torrance, California. Since the recipients of service of process in both instances
                                          were officers of the corporations, there was no discussion in either case regarding
                                     28   the implications of serving a registered Corporate Agent for Service of Process.
                                          AMENDED REPLY RE MOTION TO DISMISS OR,
                                          IN THE ALTERNATIVE, QUASH SERVICE OF       -5-
                                          SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 264 Filed 02/14/20 Page 6 of 8 Page ID #:3938



                                      1   infringement. Id. at 1. The plaintiffs “served their complaint on Kaneka by leaving
                                      2   the summons and complaint with a process specialist at CT Corporations Systems
                                      3   Inc. (‘CT’), purportedly a registered agent for Keneka in California.” Id. CT,
                                      4   however, “is a registered agent of Kaneka Texas Corporation (“KTC”), a wholly-
                                      5   owned subsidiary of Kaneka.” Id. In granting a motion to quash service, this
                                      6   district court determined while “KTC may be the exclusive distributor of its parent-
                                      7   manufacturer’s products in the Americas,” service on KTC is insufficient because
                                      8   KTC’s business activities were focused elsewhere – Texas – and so it could not be
                                      9   considered Kaneka’s “general manager in this state.” Id. at 3. Moreover, because
                                     10   KTC is not a general manager in this state, service on its registered agent does not
                                     11   satisfy California Corporations Code §2110. Id. Thus, this court concluded, the
4440 Von Karman Avenue, Suite 250




                                     12   plaintiffs “have not met their burden of establishing that [Kaneka] was properly
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13   served with process” and the court granted Kaneka’s motion to quash service of
                                     14   summons. 2 Id.; see also Jones v. James Trading Company Limited (C.D. Cal. July
                                     15   3, 2019) No. CV 19-2674-MWF (JEMx), 2019 WL 6354392, at 5 (Recognizing
                                     16   SKC Kolon PI, Inc. v. Kaneka Corporation as persuasive authority).
                                     17          Following this court’s reasoning in SKC, even if JLRNA-LLC is recognized
                                     18   as the exclusive distributor of its parent-manufacturer’s products in the Americas,
                                     19   service on JLRNA-LLC is insufficient because it is undisputed that JLRNA-LLC is
                                     20   incorporated in Delaware and headquartered in New Jersey and, thus, as a foreign
                                     21   entity itself, may not be considered JLRAplc’s “general manager in this state.” On
                                     22   top of that, since JLRNA-LLC is not a general manager in this state, service on
                                     23   CSC does not satisfy California Corporations Code §2110. Thus, Plaintiff has not
                                     24   met his burden of establishing that JLRAplc was properly served with process.
                                     25   ///
                                     26

                                     27
                                          2
                                            Although SKC is unpublished, unpublished federal opinions are citable as
                                          persuasive, although thnot precedential, authority. Pacific Shore Funding v. Lozo
                                     28   (2006) 138 Cal.App.4 1342.
                                          AMENDED REPLY RE MOTION TO DISMISS OR,
                                          IN THE ALTERNATIVE, QUASH SERVICE OF      -6-
                                          SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 264 Filed 02/14/20 Page 7 of 8 Page ID #:3939



                                      1                                               III.
                                      2     JURISDICTIONAL DISCOVERY IS UNLIKELY TO BE PRODUCTIVE
                                      3          The facts relevant to disposition of this matter are undisputed:
                                      4              • JLRAplc is foreign company incorporated under the laws of England
                                      5                 and Wales and headquartered in the United Kingdom;
                                      6              • JLRNA-LLC is incorporated in Delaware and headquartered in New
                                      7                 Jersey;
                                      8              • Plaintiff did not serve JLRAplc pursuant to the Hague Convention;
                                      9              • Plaintiff attempted to serve JLRAplc by delivering a copy of the
                                     10                 complaint to CSC, JLRNA-LLC’s agent for service of process; and
                                     11              • CSC is a California registered Corporate Agent for Service of Process;
4440 Von Karman Avenue, Suite 250




                                     12                 CSU is not an officer of JLRAplc.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13          Accordingly, there is no reason to grant Plaintiff’s request for jurisdictional
                                     14   discovery as the Court has all of the relevant facts to determine service and
                                     15   jurisdiction before it.
                                     16                                                IV.
                                     17                                            CONCLUSION
                                     18          Based upon the foregoing, the moving party requests that the Court dismiss
                                     19   this case against Jaguar Land Rover Automotive plc based upon lack of jurisdiction
                                     20   or, at a minimum, quash service of process based on the improper service of
                                     21   process upon JLRAplc, a UK entity.
                                     22

                                     23   Dated: February 14, 2020                    EVANS FEARS & SCHUTTERT LLP
                                     24
                                                                                       /s/ Elizabeth V. McNulty
                                     25                                                Elizabeth V. McNulty
                                                                                       Christine Diaz Reynolds
                                     26                                                Attorneys for Defendant
                                     27
                                                                                      JAGUAR LAND ROVER
                                                                                      AUTOMOTIVE plc
                                     28   AMENDED REPLY RE MOTION TO DISMISS OR,
                                          IN THE ALTERNATIVE, QUASH SERVICE OF          -7-
                                          SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 264 Filed 02/14/20 Page 8 of 8 Page ID #:3940



                                      1                                     PROOF OF SERVICE
                                      2         I am employed in the County of Orange, State of California. I am over the
                                          age of 18 and not a party to the within action; my business address is 4440 Von
                                      3   Karman Avenue, Suite 250, Newport Beach, California, 92660.
                                      4          On February 14, 2020, I served, in the manner indicated below, the foregoing
                                           document described as: AMENDED REPLY REGARDING MOTION TO
                                      5    DISMISS JAGUAR LAND ROVER AUTOMOTIVE PLC OR, IN THE
                                           ALTERNATIVE, MOTION TO QUASH SERVICE OF SUMMONS on the
                                      6    interested parties in this action as follows:
                                      7
                                               BY ELECTRONIC TRANSMISSION: ELECTRONIC COURT
                                      8         FILING (ECF): the above-entitled document to be served electronically
                                                through the United States District Court, Central District ECF website,
                                      9
                                                addressed to all parties appearing in the Court’s ECF service list. A copy
                                     10         of the “Filing Receipt” PAGE will be maintained with the original
                                                document in our office.
                                     11
                                               (FEDERAL) I declare that I am employed in the office of a member of the
4440 Von Karman Avenue, Suite 250




                                     12         bar of this court at whose direction the service was made.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13
                                                 I declare under penalty of perjury under the laws of the State of California
                                     14   that the above is true and correct. Executed on February 14, 2020 at Newport
                                          Beach, California.
                                     15

                                     16
                                                                          /s/ Christine Diaz Reynolds__________
                                     17                                     Christine Diaz Reynolds
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28   AMENDED REPLY RE MOTION TO DISMISS OR,
                                          IN THE ALTERNATIVE, QUASH SERVICE OF        -8-
                                          SUMMONS
